710 S.E.2d 44 (2011)
STATE of North Carolina.
v.
Darrian DeLOACH.
No. 311P06-2.
Supreme Court of North Carolina.
June 15, 2011.
Darrian DeLoach, for DeLoach, Darrian.
Catherine Jordan, Assistant Attorney General, for State of NC.
Thomas J. Keith, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 28th of April 2011 in this matter for a writ of certiorari to review the order of the Superior Court, Forsyth County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 15th of June 2011."